Citation Nr: 0517913	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for gastrointestinal 
disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 25, 1980, to 
April 23, 1980.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Los Angeles, 
California that denied the veteran's claim of entitlement to 
service connection for a gastrointestinal disorder.  A 
hearing was held before the undersigned at the RO (i.e. a 
Travel Board hearing) in May 2003.  In January 2004, this 
matter was remanded to the RO for further development and 
adjudication.  


FINDING OF FACT

The veteran does not have a gastrointestinal disorder that 
was incurred in or aggravated by his service.


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) essentially eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
 
In any event, a December 2002 Statement of the Case as well a 
November 2004 Supplemental Statement of the Case advised the 
veteran of the laws and regulations pertaining to his claim.  
These documents informed him of the evidence of record and 
explained the reasons and bases for the denial of his claim 
of entitlement to service connection for a gastrointestinal 
disorder.  

In addition, the Appeals Management Center (AMC), in 
Washington, D.C. sent the veteran letters dated in February 
and April 2004 that informed him of what evidence they would 
obtain and what he could do to help obtain additional 
evidence.  These letters also informed the veteran of the 
evidence of record, and essentially requested that he provide 
any evidence in his possession that pertained to his claim. 

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
adjudication of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Further, pursuant 
to the Board's decision to remand this claim for additional 
notification and development, the RO did, in fact conduct a 
de novo review of the claim.  See, SSOC issued to the veteran 
in November 2004.

With regard to the duty to assist, it is noted that private 
and VA medical records have been obtained, and pursuant to 
the January 2004 remand, a pertinent VA examination was 
accomplished in July 2004.   In addition, the veteran 
presented testimony before the undersigned at a May 2003 
Travel Board hearing.  Finally, as noted above, in 2004 the 
veteran was sent letters from VA requesting that he submit 
any additional evidence with respect to his claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  In any event, in this case, 
as will be discussed below, any further assistance is not 
required as there is no reasonable possibility that such 
assistance would aid in substantiating the claim. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as peptic 
ulcers, a presumption of service connection arises if such 
disorders are manifested to a degree of 10 percent within one 
year after separation from service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

Turning to the relevant evidence of record, the Board points 
out that the veteran's service medical records are negative 
for any treatment or diagnosis of a gastrointestinal 
disorder.  The Board notes that these records reflect that 
towards the end of his service the veteran was treated for an 
upper respiratory infection and an adjustment disorder, but 
there is no indication that he suffered from or was treated 
for a gastrointestinal disorder.  

The post-service medical evidence includes private medical 
records which reflect that the veteran was treated for a 
complicated fistula in ano and an anal fissure at Simi Valley 
Doctors Hospital in November 1981 an underwent a 
proctosigmoidoscopy.  There is no indication regarding the 
onset of this condition or whether it was related to the 
veteran's service.  Also of record is a December 1983 letter 
from George L. Chappell, M.D., a psychiatrist, who indicated 
that he treated the veteran for a psychiatric condition, an 
adjustment disorder with depression, and irritable bowel 
syndrome.  In a January 1984 psychiatric evaluation report, 
Dr. Chappell notes a history of chronic diarrhea and a 
subjective symptom of abdominal cramping.  Dr. Chappell did 
not indicate in either the letter or the report when 
irritable bowel syndrome had its onset or whether it was 
related to the veteran's period of military service.  

Records from Lompoc Hospital District reflect that the 
veteran was seen in early November 2001 with complaints of 
nausea of two weeks duration.  He was diagnosed with 
irritable bowel syndrome.  In late November 2001, the veteran 
was diagnosed with irritable bowel syndrome and colon polyps, 
and underwent a colonoscopy at the Endoscopy Surgery Center 
of Santa Maria.  The records from this facility reflect that 
the veteran gave a history of experiencing periodic episodes 
of abdominal pain, nausea, and cramping often associated with 
rectal bleeding since his discharge from military service.  
As a result of this procedure, he was diagnosed with a large 
hemorrhagic pedunculated mid sigmoid colon polyp and small 
distal sigmoid colon polyps, with no evidence of inflammatory 
bowel disease.  The examiner provided no comment regarding 
any relationship between the veteran's gastrointestinal 
disorder and his military service.  

A small bowel series was performed at the Marian Medical 
Center in December 2001 which was within normal limits.  In 
January 2002, the veteran underwent an upper endoscopy at the 
Thousand Oaks Endoscopy Center.  At the time the veteran's 
complaints included abdominal pain and nausea, and subsequent 
to this procedure he was diagnosed with mild esophagitis at 
the gastroesophageal junction, moderate gastritis, and bile 
reflux.  

In a January 2003 letter, Bruce F. Mize, M.D., who performed 
the colonoscopy in November 2001, related that the veteran 
had stated that symptoms of his irritable bowel syndrome - 
abdominal cramping, constipation, diarrhea, and bloating - 
began in 1981.  Dr. Mize then discussed the findings made in 
November 2001 and December 2001, noted above.

In a February 2003 letter, E. Eugene Pederson, Ph.D., a 
clinical psychologist, expressed his belief that the rating 
board's decision which stated that the medical records were 
silent regarding "his service connected . . . [i]rritable 
[b]owel [s]yndrome [was] incorrect."  He pointed to the 
November 1981 records regarding the veteran's anal fissure, 
discussed above, apparently as support of his contention.  No 
further explanation was provided.  

During the May 2003 Travel Board hearing, the veteran 
testified that the fistula and anal fissure diagnosed in 
November 1981 marked the beginning of his irritable bowel 
syndrome, which was diagnosed in 1983 or 1984.  

A VA intestinal examination was accomplished in July 2004, 
the report of which reflects that the veteran presented with 
complaints of nausea, vomiting, and vague stomach pain which 
has greatly improved since 1983.  He noted that constipation 
and diarrhea were rare at the present time but that diarrhea 
was more frequent in the past.  

On physical examination, the examiner noted a scar of a well-
healed fisdtulectomy, no hemorrhoids, and no abnormalities of 
the abdominal organs.  It was noted that the veteran had a 
poor appetite, and the veteran pointed out that his abdominal 
pain was severe prior to his current treatment.  As a result 
of the examination the veteran was diagnosed with irritable 
bowel syndrome which did not seem severe to the examiner, and 
which was well-controlled medically.  The examiner stated 
that she did not believe that this disorder was caused by the 
veteran's experience in the military. 

Taking into account all of relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for a gastrointestinal disorder.  

While the evidence of record clearly indicates that the 
veteran currently has a gastrointestinal disorder, notably 
irritable bowel syndrome, his service medical records do not 
reflect any complaints, history, treatment or diagnosis of 
any gastrointestinal disorder, to include irritable bowel 
syndrome.  The Board understands that it is the veteran's 
contention that the fistula and anal fissure treated in 
November 1981 were the onset of his irritable bowel syndrome, 
and that Dr. Pederson seemed to support this contention, 
albeit not clearly.  

In any event, Dr. Pederson is a clinical psychologist, and 
not - as far as the Board is aware - a gastrointestinal 
specialist, and there is no indication that he made any 
finding related to a gastrointestinal disorder based on an 
actual intestinal examination.  On the other hand, the VA 
examiner conducted a intestinal examination in July 2004 and 
was the of the opinion that the veteran's currently diagnosed 
irritable bowel syndrome was not caused by his service.  The 
Board assigns more weight and validity to the findings made 
by the VA examiner in the above-referenced report than those 
made by Dr. Pederson in his letter.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given). 

Regarding the VA examiner's opinion that the veteran's 
irritable bowel syndrome was not "caused by" his military 
service, the Board notes that the question regarding service 
connection is not necessarily limited to whether a disability 
was caused by military service.  Service connection is 
generally warranted, regardless of the cause, if a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  That 
being said, and as noted above, there is no indication that a 
gastrointestinal disorder was incurred in service and the 
first indication that the veteran had any such disorder was 
in November 1981, more than a year and a half after he 
separated from service.  

In sum, the contemporaneously recorded medical evidence 
during service, which is negative for any indication of a 
gastrointestinal disorder, the absence of documentation of 
treatment for a gastrointestinal disorder, to significantly 
include irritable bowel syndrome, during the year following 
service, and the recent opinion provided in July 2004, are of 
much greater probative value than the statements made by the 
veteran and Dr. Pederson.   

While the veteran's assertions regarding the onset and/or 
etiology of his gastrointestinal disorder are considered, 
they involve issues of medical fact (i.e. diagnosis or 
causation).  As he is a layman, he is not competent to render 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).

In sum, given the lack of evidence establishing that the 
veteran was treated in service for, or diagnosed with, a 
gastrointestinal disorder, and given the lack of any 
competent etiological link between his currently diagnosed 
irritable bowel syndrome and his service, the claim of 
service connection must be denied.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board points out that there is otherwise no further 
development required with respect to this claim because no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103(a)(2) 
(West 2002).  




ORDER

Entitlement to service connection for a gastrointestinal 
disorder is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


